IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Oak Tree Condominium Association,           :
                           Appellant        :
                                            :
      v.                                    :
                                            :
John R. Greene, Sr. and Linda M. Greene,    :
and Wells Fargo Bank, N.A. and              :
Gary A. Hartman, Sheriff                    :    No. 794 C.D. 2015



                                         ORDER



            NOW, March 15, 2016, upon consideration of appellant’s application for

reargument, the application is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge